Manning, C. J.
The police jury of Jefferson parish could not levy a larger tax than four mills on the dollar for the general purposes of parochial government in the year in which the defendant was assessed in this suit, because that was the rate of the State tax for that year. Lafitte v. Morgan, 29 La. Ann. 1. It does not appear what the additional taxes were laid for, but simply that an assessment of twelve and a half mills was levied. Parties have a right to be informed, not only the amount, but the rate or quantum of taxes they are required to pay, and the police jury, when it demands more taxes than one hundred per centum of the State tax for any given year, can be required to express for what purpose such additional taxes are assessed, and to justify the assessment by the law which empowers it.

Judgment as in case of non-suit.